0ETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 11 incorporated the allowed subject matters in claims 7 and 17.
Claims 2-8 and 12-18 are cancelled.  
Claims 1, 9-11 and 19-20 are pending.

Allowable Subject Matter
Claims 1, 9-11 and 19-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed since there is no prior teaches the display panel, wherein 
one of the first sub-display panel and the second sub-display panel is a liquid crystal display panel, and the other one of the first sub-display panel and the second sub-display panel is an OLED display panel,
the first sub-display panel further comprises a first pixel electrode layer disposed on the driving circuit layer, and a first light- emitting layer disposed on the first pixel electrode layer, and a first cathode reflective layer disposed on the first light-emitting layer;  
the second sub-display panel comprises a second liquid crystal layer disposed on a side of the first substrate away from the driving circuit layer, and a second common electrode layer disposed on the second liquid crystal layer; and 
wherein the second pixel electrode layer and the second common electrode layer form a second electric field.

Claims 9-10 are allowed since they depend on the allowed claim 1.

Claim 11 is allowed since there is no prior teaches the display panel, wherein 
the first sub-display panel further comprises a first pixel electrode layer disposed on the driving circuit layer, and a first light- emitting layer disposed on the first pixel electrode layer, and a first cathode reflective layer disposed on the first light-emitting layer;  
the second sub-display panel comprises a second liquid crystal layer disposed on a side of the first substrate away from the driving circuit layer, and a second common electrode layer disposed on the second liquid crystal layer;
the driving circuit layer comprises a second pixel electrode layer disposed in a same layer as at least one metal layer in the driving circuit layer, and the second pixel electrode layer and the second common electrode layer form a second electric field.

Claims 19-20 are allowed since they depend on the allowed claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871